Citation Nr: 0312260	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  97-08 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

Whether the veteran filed a timely notice of disagreement 
(NOD) with respect to a November 1997 rating decision.

(The issues of entitlement to a rating in excess of 10 
percent for the service connected left iliac crest avulsion 
fracture, entitlement to a rating in excess of 20 percent for 
the service connected arthritis of the low back, right hip 
and knees and entitlement to a total disability rating based 
on individual unemployability due to service connected 
disabilities will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney




WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service during the post Vietnam Era.

This appeal arises from November 1996 rating decision of the 
Wichita, Kansas Regional Office (RO), which granted a 10 
percent evaluation for the service connected left iliac crest 
avulsion fracture and granted service connection for 
arthritis of the low back, right hip and knees.  A 10 percent 
evaluation was assigned for multiple joint arthritis.  By 
rating action in November 1997, a 20 percent evaluation was 
assigned for multiple joint arthritis.  

Also by rating decision in November 1997, the RO denied the 
claim of entitlement to service connection for depression and 
fibromyalgia.  The veteran has perfected an appeal regarding 
the issue of whether a March 1998 letter from a private 
physician should be accepted as a timely notice of 
disagreement with the November 1997 denial of service 
connection for depression and fibromyalgia.  The veteran has 
also perfected an appeal concerning the issue of entitlement 
to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).

The Board is undertaking additional development on the issues 
of entitlement to a rating in excess of 10 percent for the 
service connected left iliac crest avulsion fracture, 
entitlement to a rating in excess of 20 percent for the 
service connected arthritis of the low back, right hip and 
knees and entitlement to TDIU benefits pursuant to the 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9 (a) (2)).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002 (to be codified at 38 C.F.R. 
§ 20.903.)  After giving notice and reviewing your response 
to the notice, the Board will prepare a separate decision 
addressing these issues.  


FINDINGS OF FACT

1.  By rating decision in November 1997, entitlement to 
service connection for depression and fibromyalgia were 
denied.

2.  By letter dated on November 24, 1997, the RO notified the 
veteran of the denial of his service connection claim for 
depression and fibromyalgia.

3.  No timely written communication expressing disagreement 
with the RO's denial was received either from the veteran or 
his duly appointed representative.

4.  The November 1997 rating decision is final.

5.  A statement was received in March 1998 from the veteran's 
physician; the physician was not the veteran's duly appointed 
representative.


CONCLUSION OF LAW

A timely notice of disagreement with the November 1997 RO 
rating decision which denied the claim of entitlement to 
service connection for depression and fibromyalgia was not 
received.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.302, 20.601, 20.605 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.

A notice of disagreement is a written communication from 
either the veteran or, if applicable, his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  38 C.F.R. 
§ 20.201.

Except in the case of simultaneously contested claims (not 
the case here), a claimant, or his representative must file a 
notice of disagreement with a determination by the agency of 
original jurisdiction (RO) within one year from the date that 
the RO mails notice of the determination to him.  Otherwise, 
that decision will become final and binding on the veteran.  
The date of mailing the letter of notification of the 
determination in question will be presumed to be the same as 
the date of that letter for purposes of determining whether 
an appeal has been timely filed.  38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.302.

The uncontested procedural history behind this appeal is as 
follows.  On November 24, 1997, the RO notified the veteran 
(at his address of record) that entitlement to service 
connection for depression and fibromyalgia had been denied.  
A review of the claims folder fails to reveal that the RO 
received any timely correspondence expressing disagreement 
with the November 1997 denial from the veteran or his 
representative.  It is therefore maintained that the March 
1998 physician's letter should be accepted as a timely filed 
notice of disagreement.  The evidence and applicable law does 
not support this position.

A specific claim may be prosecuted at any one time by only 
one recognized organization, attorney, agent or other person 
properly designated to represent the appellant.  38 C.F.R. 
§ 20.601.  

38 C.F.R. § 20.605 deals with representation other than by a 
recognized organization, an agent admitted to practice before 
the Department or an attorney-at-law.  Any competent person 
may be recognized as a representative for a particular claim.  
The designation of an individual to act as an appellant's 
representative may be made by executing a VA Form 22a.  This 
form gives the individual power of attorney to represent the 
appellant in all matters pertaining to the presentation and 
prosecution of claims for any and all benefits under laws 
administered by the Department.

The uncontroverted record shows that at the time of the 
November 1997 rating decision and issuance of a denial letter 
to the veteran, he was represented by Disabled American 
Veterans (DAV).  

In July 1998, the veteran's current representative sent a 
letter to the RO indicating that he was the veteran's legal 
representative.  A December 1998 letter from DAV indicates 
that the veteran had selected another representative and it 
was requested that VA remove DAV's designation of 
representation from the claims folder.  A VA Form 22a 
appointing the current representative is of record.

In July 1999, the veteran's current representative posited 
the following contention. It was noted that the RO had 
received a letter from Jeffrey Rhoads, M.D., in March 1998.  
It is contended that this letter should be accepted as a 
timely notice of disagreement as the physician had expressed 
disagreement with the November 1997 denial of the claim of 
entitlement to service connection for depression and 
fibromyalgia.  This construction is fatally flawed.  

It is uncontested that a denial letter was sent in November 
1997 and that the veteran was properly represented by DAV at 
that time.  Thus, in March 1998 or at any time within the one 
year period from 24 November 1997, a written notice of 
disagreement could have been submitted by the veteran or his 
representative.  Such a notice of disagreement was not 
submitted.  

Moreover, as a notice of disagreement was not received within 
one year of the November 1997 notice of denial, the rating 
decision denying entitlement to service connection for 
depression and fibromyalgia is final.  Should the veteran 
elect to reopen his claim of service connection for 
depression and fibromyalgia, he may do so with the submission 
of new and material evidence.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  Accordingly, the veteran's appeal is 
denied.

In reaching the above conclusion, the Board has considered 
the applicability of the recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
et seq. (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), which became effective 
during the pendency of this appeal.  This change in the law 
is now applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (West 2002).

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  In this case, neither the 
veteran nor his representative has identified any source of 
relevant documentation that could further aid in the 
resolution of the case regarding the timeliness of a notice 
of disagreement.  Further evidentiary development does not 
seem possible, and it thus falls to the Board to address the 
issue at bar, which it has done.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998).




ORDER

As the Board has determined that the veteran did not submit a 
timely notice of disagreement with the November 1997 rating 
decision, the appeal is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

